                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH




  RICHARD JENKS, JR.                                 MEMORANDUM DECISION AND
                                                     ORDER DENYING MOTION FOR
                                                     PAYMENT OF EXPERT TESTING
             Petitioner,


       v.
                                                               Case No. 2:19-cv-94


  UNITED STATES OF AMERICA,
                                                              Judge Clark Waddoups


               Respondent.



       Before the court is Mr. Jenks’ Motion for Payment of Expert Testing, (ECF No. 10). As

explained below, the court DENIES Mr. Jenks’ Motion.

                                              Background

       On February 11, 2015, a grand jury returned a four count indictment, charging Mr. Jenks

with two counts of aggravated sexual abuse of a child and two counts of sexual abuse of a minor.

(2:15-cr-72, ECF No. 1.) Investigation into these charges began around October 7, 2014, when

Mr. Jenks’ wife had reported to the Fort Duchesne Police Department that her (then) 16-year-old

daughter, (the Victim), had disclosed that her step father, Mr. Jenks, had been sexually molesting

the Victim since she was 11 years old. Investigators subsequently spoke with the Victim, who

told them that when Mr. Jenks sexually assaulted her, he would use a condom and then throw the

condoms away in a large wood pile behind their residence.
                                                1
       On February 19, 2015, Mr. Jenks entered a plea of not guilty to the charges. (2:15-cr-72,

ECF No. 3.) According to Mr. Jenks, “[t]he government first provided . . . discovery regarding

[an] FBI DNA report” to his trial counsel “on or about February 26, 2015 . . . .” (ECF No. 1 at

4.) According to Mr. Jenks, “[t]he FBI report informed trial counsel that the analyst examined

only five of the 19 condoms collected in October, 2014.” (ECF No. 1 at 4.) Mr. Jenks alleges that

one of those five condoms was not tested for DNA evidence because the FBI’s expert believed

“that no DNA evidence would be able to be collected from it.” (See ECF No. 1 at 4.) Of the

remaining four condoms that were “examined,” Mr. Jenks alleges the following:

       Petitioner’s DNA was not found on one of the tested condoms, although his [step-
       ] daughter’s DNA was found on that condom. On two other condoms, Petitioner
       could not be excluded as being a minor contributor with his daughter being the
       major contributor. On one of these condoms, the statistical significance on which
       the government’s expert could not exclude Petitioner was extremely weak. On the
       fourth condom, the government expert testified that to a “reasonable degree of
       scientific certainty” Petitioner’s DNA was located on one side of the condom and
       his [step-] daughter’s was located on the other side.


(ECF No. 1 at 4–5.) According to Mr. Jenks, his trial counsel “never asked” “their own” “DNA

expert” to conduct independent testing of any of the condoms.” (ECF No. 1 at 6.)

       On September 17, 2015, Mr. Jenks filed a Sealed Motion to Admit Evidence of Alleged

Victim’s Prior Sexual History pursuant to Rule 412 of the Federal Rules of Evidence. (2:15-cr-

72, ECF No. 68.) On December 21, 2015, a hearing was held on Mr. Jenks’ Motion—among

other motions. (See 2:15-cr-72, ECF No. 99.) At this hearing, Mr. Jenks’ trial counsel proffered

evidence of the victim’s alleged sexual activity with five other men. (See 2:15-cr-72, ECF No. 96

at 3.) The Government had interviewed these men about their sexual history with the victim.

(See ECF No. 1 at 7 (“Instead, even though trial counsel obtained the names of others who had

possibly engaged in sexual relations with the alleged victim, counsel failed to interview the



                                                 2
potential witnesses, but nevertheless provided the names to the government, which then

conducted further investigation of these potential witnesses.”) (emphasis added).)

       On December 22, 2015, the court denied Mr. Jenks’ Motion. The court found that

“[t]hese interviews establish[ed] that only four of” the men “admitted to being actually sexually

active” with the victim. (See 2:15-cr-72, ECF No. 96 at 3.) “Of these four, one of them stated

that” he and the Victim “began having sex after the allegations in the indictment ended.” (See

2:15-cr-72, ECF No. 96 at 3.) The other three individuals stated that they had had sexual

intercourse with the Victim during the period of time alleged in the indictment, but “most of

these instances of sexual conduct occurred at these individual’s homes, making any evidence

from these encounters unlikely to be found in the woodpile on Mr. Jenks’ property.” (See 2:15-

cr-72, ECF No. 96 at 3.) Additionally, “all three men stated that they did not use condoms when

they had sex with” the Victim. (See 2:15-cr-72, ECF No. 96 at 3.) For these reasons, the court

found that the Victim’s “activity with these individuals could not account for the physical

evidence recovered from the woodpile . . . .” (See 2:15-cr-72, ECF No. 96 at 4.)

       According to Mr. Jenks, “[t]he government then obtained DNA samples from” the men

they had interviewed, “and compared them to the results obtained from the four condoms.” (See

ECF No. 1 at 7 n. 2.) On December 30, 2015, an FBI Laboratory Report was completed. (ECF

No. 1-6 at 2.) This report appears to have concluded that the other men’s DNA was not found on

any of the four condoms the Government had previously tested. (See ECF No. 1-6 at 3 (“A . . .

are excluded as potential contributors of the DNA obtained from items 3(1), 5(2), 7(1), 7(2), and

10(1).”).)




                                                3
       A jury trial was held in January of 2016. (See 2:15-cr-72, ECF No. 116.) Mr. Jenks “was

convicted on Counts 1, 3, and 4 of the Indictment. (ECF No. 1 at 2.) “Sentencing was held on

June 17, 2016, and judgment was entered on June 24, 2016.” (ECF No. 1 at 1.)

        On February 11, 2019, Mr. Jenks filed a Motion to Vacate and Set Aside Conviction and

Sentence Under 28 U.S.C. Section 2255. (ECF No. 1.) In this Motion, Mr. Jenks alleges that his

trial counsel was ineffective for four reasons. Relevant here, he alleges that his trial counsel

provided ineffective assistance by failing to properly investigate the DNA evidence in a timely

manner and by failing to properly analyze the government’s DNA results. (ECF No. 1 at 3–4.)

More specifically, Mr. Jenks argues that his trial counsel’s “failure to test the remaining 14

condoms was error in two aspects.” (ECF No. 1 at 7.)

       First, he argues that “at the hearing on the Federal Rules of Evidence, Rule 412 motion,

trial counsel admitted that they had not tested the remaining fourteen condoms and thus could

not argue that Petitioner’s DNA was not on those condoms or that some other male’s DNA along

with that of the alleged victim was on those condoms.” (ECF No. 1 at 8.) Alternatively, Mr.

Jenks argues that “the testing of the other condoms might have uncovered additional evidence

against [Mr. Jenks], which would have facilitated case settlement. But as a result of the [trial]

counsel’s failure to investigate the DNA evidence in the case, the [trial] attorneys had no basis

on which to encourage [Mr. Jenks] to settle the case.” (ECF No. 1 at 8.)

       On April 3, 2019, the Government filed an Opposition to Mr. Jenks’ Motion. (ECF No.

9.) The Government argued, in relevant part:

       Jenks’s DNA was conclusively found on one condom and could not be excluded
       from two additional condoms. Testing any of the untested condoms could have
       resulted in additional DNA matches, which could have given rise to a superseding
       indictment with added counts. Or it could have resulted in no additional matches,
       which would not have negated the conclusive match to Jenks. Given the scientific
       certainty of the one DNA match, no reasonable jury would have been persuaded

                                                  4
         by negative results on the untested condoms.

         Jenks also argues that the condoms might have yielded DNA from other male
         suspects. Even so, such evidence would not have been admissible at trial. Rule
         412(a) specifically prohibits evidence offered to prove that a victim engaged in
         other sexual behavior. The exception in Rule 412(b)(1)(A) would not have
         applied because DNA on other condoms could not disprove Jenks’s DNA match.
         Besides, other male DNA on the untested condoms would not disprove Jenks’s
         DNA match.

(ECF No. 9 at 6.)

         In his Motion for Payment of Expert Testing, Mr. Jenks, through counsel, argues that

“[g]ood cause exists” for the court to grant funds “for the payment of expert testing” because Mr.

Jenks is “indigent and the testing is necessary to prove prejudice from his trial counsel’s failure

to test the evidence at trial.” (ECF No. 10 at 2.) In his conclusion, Mr. Jenks “requests that this

Court grant an amount not to exceed $ 6950 for the retention of the Serological Research

Institute to conduct an initial examination of the 14 items . . . .” (ECF No. 10 at 5.)

                                             Legal Standard

Rule 6

         “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904, 117 S. Ct. 1793,

1796–97, 138 L. Ed. 2d 97 (1997). Rule 6(a) of the Rules Governing § 2255 Proceedings

provides that “[a] judge may, for good cause, authorize a party to conduct discovery under the

Federal Rules of Criminal Procedure or Civil procedure . . . .” “In the context of a proceeding

under 28 U.S.C. § 2254,” the Tenth Circuit has “held that good cause is established where

specific allegations before the court show reason to believe that the petitioner may, if the facts

are fully developed, be able to demonstrate that he is entitled to relief.” United States v. Moya-

Breton, 439 F. App’x 711, 715–16 (10th Cir. 2011) (internal quotation marks omitted) (citations



                                                    5
omitted). The Tenth Circuit, in an unpublished decision, has applied that standard to Section

2255 proceedings. See id. at 716. (“We see no reason to apply a different standard here.”).

                                             Analysis

        In his Motion, Mr. Jenks moves the court to grant funds for the payment of expert testing.

Mr. Jenks is putting the cart before the horse. Before addressing whether Mr. Jenks is entitled to

funds for that testing, the court must first address the preliminary question of whether he is

entitled to that expert discovery at all.

        As discussed above, under Rule 6(a), a “judge may, for good cause, authorize a party to

conduct discovery under the Federal Rules of Criminal Procedure or Civil Procedure . . . .” Rule

6(a) of the Rules Governing § 2255 Proceedings (emphasis added). Mr. Jenks does not

specifically address Rule 6(a)’s good cause requirement. On this basis alone, the court would

deny Mr. Jenks’ request for funds for expert testing. The court nevertheless addresses whether,

based on the record available to this court, he has satisfied Rule 6(a)’s good cause requirement.

        “Before addressing whether” Mr. Jenks “is entitled to discovery,” the court must

“identify the ‘essential elements’” of his claim. Bracy, 520 U.S. at 904; see also Peel v. United

States, No. 06-CR-30049-WDS, 2013 WL 120190, at *3 (S.D. Ill. Jan. 9, 2013). Mr. Jenks’

“claims are all premised on ineffective assistance of counsel, so he ultimately must establish both

that his [trial] counsels’ representation fell below an objective standard of reasonableness and

that he was prejudiced as a result.” Peel, 2013 WL 120190 at *3. “With respect to prejudice, a

challenger must demonstrate ‘a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Harrington v. Richter, 562 U.S.

86, 104, 131 S. Ct. 770, 787, 178 L. Ed. 2d 624 (2011) (bold added). Accordingly, to be entitled



                                                 6
to discovery related to DNA testing, Mr. Jenks must make “specific allegations that show reason

to believe that he may, if the facts are fully developed, be able to demonstrate that his counsels’

representation fell below an objective standard of reasonableness and that he was prejudiced as a

result.” Peel, 2013 WL 120190 at *3. Mr. Jenks does not meet that standard.

       Additional testing on the fourteen condoms could lead to a combination of up to at least

three possible outcomes, none of which would support a different outcome at trial.

       First, additional testing could have resulted in DNA of other men being found on the

condoms. But this outcome would not have proven that Mr. Jenks did not commit the crime for

which he was convicted. The Victim testified in specific detail at trial about Mr. Jenks’ repeated

sexual abuse of her which was corroborated by the DNA testing. The discovery of another man’s

DNA on one of the fourteen condoms could not have changed the fact that Mr. Jenks’ “DNA was

located on one side of [a] condom and his [step-] daughter’s was located on the other side.” (ECF

No. 1 at 5.) Even if this first possible outcome were fully developed, the court has no reason to

believe that the result of the trial would have been different. Mr. Jenks has therefore not provided

a reason to believe that he was prejudiced by his trial counsel’s decision to not test the fourteen

additional condoms.

       Second, additional testing could have resulted in no additional DNA matches. Again, this

could not have changed the fact that Mr. Jenks’ “DNA was located on one side of [a] condom

and his [step-] daughter’s was located on the other side.” (ECF No. 1 at 5.) Even if this second

possible outcome were fully developed, the court has no reason to believe that the result of the

trial would have been different. Mr. Jenks has therefore not provided a reason to believe that he

was prejudiced by his trial counsel’s decision to not test the fourteen additional condoms.




                                                  7
       Third, additional testing could have resulted in further DNA matches connecting both Mr.

Jenks and the Victim. Mr. Jenks argues that this outcome “would have facilitated case

settlement.” (ECF No. 1 at 8.) Mr. Jenks argues that “[i]f more condoms connected [him] with

his [step-] daughter, a reasonably competent attorney would have properly advised [him] about

the strength of the evidence against him and urged [him] to accept a beneficial settlement in the

face of the stronger evidence.” (ECF No. 1 at 8.) Here, Mr. Jenks’ theory is that he was

prejudiced by “[h]aving to stand trial, [and] not choosing to waive it . . . .” Lafler v. Cooper, 566

U.S. 156, 163–64, 132 S. Ct. 1376, 1385, 182 L. Ed. 2d 398 (2012). “In these circumstances a

[petitioner] must show that but for the ineffective advice of counsel there is a reasonable

probability that the plea offer would have been presented to the court (i.e., that the defendant

would have accepted the plea and the prosecution would not have withdrawn it in light of

intervening circumstances), that the court would have accepted its terms, and that the conviction

or sentence, or both, under the offer’s terms would have been less severe than under the

judgment and sentence that in fact were imposed.” Id. at 164. Even if this third possible outcome

were fully developed (that additional testing provides further evidence of Mr. Jenks’ guilt), the

court has no reason to believe that Mr. Jenks would have pled guilty because the Government

would have almost certainly withdrawn the (alleged) plea offer upon discovering further

evidence of Mr. Jenks’ guilt.

       Based on the foregoing, Mr. Jenks has not demonstrated good cause under Rule 6(a) for

discovery relating to DNA testing.




                                                  8
                                                 Conclusion

       As discussed above, because Mr. Jenks has not demonstrated good cause for the expert

testing he requests, there is no need for this court to grant funds for that testing. Mr. Jenks’

Motion, (ECF No. 10) is DENIED.



Dated this 2nd day of July, 2019.



                                               BY THE COURT:




                                               CLARK WADDOUPS
                                               United States District Judge




                                                   9
